Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 5, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00748-CV



                  IN RE JONATHAN DAY, ET AL, Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS

                         MEMORANDUM OPINION

      On August 26, 2013, relators Jonathan Day, Charhonda Williams, and Eva
Castillo filed a petition for writ of mandamus in this court. See Tex. Elec. Code
Ann. § 273.061; see also Tex. R. App. P. 52. In the petition, relators ask this court
to compel the Honorable Ed Emmett, Harris County Judge, to order an election in
accordance with the “Petition to Authorize a One Cent Tax for Early Childhood
Education.”
      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                 PER CURIAM

Panel Consists of Justices Frost, Jamison, and McCally.




                                        2